Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledged Receipt
Applicant’s arguments with respect to Claims 1-9 and 11-14 have been fully considered but they are not persuasive. Claims 4-5 have been canceled in the reply filed 20 September 2021.  A Final Rejection is being issued in this paper with regards to amended Claims 1-3, 6-9 and 11-14.

Drawings
Regarding Claim(s) 1 & 9, the Drawing Objection(s) filed on 19 March 2021 is overcome by the amendment filed on 20 September 2021. 

Specification
The specification received on 20 September 2021 is accepted by the examiner.

Response to Arguments
Regarding independent Claim 1, with respect to Meyer et al. (US 2002/0148134 A1), the applicant’s comment with regarding the lack of suggestion in Meyer et al. for failing to teach a template is not persuasive because Meyer et al. is used to show that it is already known in the art to that the marking tool (14 in Fig. 2) may be considered a template since a template is defined as a pattern used as a guide (Webster’s online 2021). Thus Meyer et al.’s marking tool meets the limitation as claimed.
	It is noted that there are no arguments with regards to independent Claim 9 and its dependent Claims 11-14.
With respect to independent Claim 1: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “located in a custom location”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding Claim 4, with respect to Myer et al. in view of Nyberg (US 7,373,731 B2): the applicant’s comment with regarding the lack of suggestion in Nyberg for failing to teach a template marked with electrical or plumbing location is not persuasive because Nyberg is only used to show that it is already known in the art to have a template derived from a construction document (Figs. 2-3 and column 7, lines 56-57), it is the Myer et al. reference that is used to show that it is already known in the art to have a template marked with electrical or plumbing location (paragraph 17 of Myer et al. where reference markings 40 may relate to plumbing location or electrical wiring location).  This is comparable to Fig. 2 of the applicant’s originally filed drawings showing a template 18.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 11-12 and 14 is/are rejected under 35 U.S.C. 102 as being anticipated by Meyer et al. (US 2002/0148134 A1).
             
	With respect to independent Claim 9, Meyer et al. disclose(s) a method of construction comprising the steps of producing an actual size template having at least one electrical or plumbing location marking (Paragraph 17, reference markings 40 may relate to plumbing applications or electrical wiring applications) and having a length at least as long as a horizontal room dimension (Paragraph 17, wherein the template 14 may be affixed to any item such as a wall); attaching the template horizontally to a wall frame comprising a plurality of vertical studs (Paragraph 17, wherein the template 14 may be affixed to a wall which may include vertical wall studs), after framing is complete but before wall finishings are attached (Fig. 3) and installing electrical or plumbing in the marked location (Fig. 3).

With respect to Claim 11, Meyer et al. teach(es) the method of independent Claim 9.  Meyer et al. further disclose(s): further comprising the use of a vertical template configured to be attached on a vertical wall stud (Paragraph 17, wherein the template 14 may be affixed to a wall which may include vertical wall studs).

With respect to Claim 12, Meyer et al. teach(es) the method of independent Claim 9. Meyer et al. further disclose(s): wherein the horizontal template comprises a rollable or foldable material (roll 12 in Fig. 1).

With respect to Claim 14, Meyer et al. teach(es) the method of independent Claim 9.  Meyer et al. further disclose(s): wherein the at least one construction location indicates the installed location of an .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s)  13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. in view of Veloce (US 2001/0022035 A1).

Regarding Claim 13, Meyer et al. disclose(s) the method of Claim 12.
               Meyer et al. fail(s) to disclose wherein the horizontal template comprises paper, plastic or fabric sheeting.
                However, Veloce teach(es) a template (Fig. 1) including wherein the horizontal template comprises paper, plastic or fabric sheeting (paragraph 7).  Utilizing flexible material increases flexibility of the template when in use.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Meyer et al., with the teachings of Veloce, for the purpose of increasing flexibility of the template when in use.

Claims 1-2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. in view of Nyberg (US 7,373,731 B2).

With respect to independent Claim 1, Meyer et al. disclose(s) an actual size construction horizontal template (14 in Fig. 2)  configured to attach horizontally across a plurality of vertical studs in a wall frame (Paragraph 17, wherein the template 14 may be affixed to a wall which may include wall studs), having a length as long as a horizontal room dimension (Paragraph 17, wherein the template 14 may be affixed to any item such as a wall), produced from a scaled construction drawing (Meyer et al.  teach(es) a template [14 in Fig. 2], but do(es) not appear to teach produced from a scaled construction drawing.  However, this functionality is taught in Nyberg as explained below); and which is marked with at least one electrical or plumbing location (Paragraph 17, reference markings 40 may relate to plumbing applications or electrical wiring applications) which indicates the installed location of an appliance or a fixture (Paragraph 17, reference markings 40 may relate to plumbing location or electrical wiring location).
	
	With respect to independent Claim 1, Meyer et al. fail(s) to disclose the following italicized portion of Claim 1:  produced from a scaled construction drawing. 
                However, Nyberg teach(es) a template (template 200 in Fig. 2) including produced from a scaled construction drawing (column 7, lines 56-57).    Producing from a construction drawing increases accuracy of the template.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Meyer et al., with the teachings of Nyberg, for the purpose of increasing accuracy of the template.

Claim 2, Meyer et al. teach(es) the template of independent Claim 1.  Meyer et al. further disclose(s): which comprises a rollable or foldable material (roll 12 in Fig. 1).

Regarding Claim 6, Meyer et al. disclose(s) the template of independent Claim 1.
               Meyer et al. fail(s) to disclose which is marked manually or with a printer.
                However, Nyberg teach(es) a template (Figs. 2-3) including which is marked manually or with a printer (column 2, lines 63-67).  Utilizing printing increases accuracy of the template.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Meyer et al., with the teachings of Nyberg, for the purpose of increasing accuracy of the template.

	With respect to Claim 7, Meyer et al. teach(es) the template of independent Claim 1.  Meyer et al. further disclose(s): a construction template kit including an actual size vertical template configured to be attached to a stud vertically (Paragraph 17, wherein the template 14 may be affixed to a wall which may include vertical wall studs), and which is marked with at least one construction location (Paragraph 17, reference markings 40 may relate to plumbing applications or electrical wiring applications which relate to a construction location).

With respect to Claim 8, Meyer et al. teach(es) the template and kit of Claim 7.  Meyer et al. further disclose(s): wherein the vertical template comprises a story rod or a rollable or foldable material (roll 12 in Fig. 1).


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. and Nyberg further in view of Veloce.

Regarding Claim 3, Meyer et al. and Nyberg disclose(s) the template of Claim 2.
                Meyer et al. and Nyberg fail(s) to disclose which comprises paper, plastic or fabric sheeting.
                However, Veloce teach(es) a template (Fig. 1) including which comprises paper, plastic or fabric sheeting (paragraph 7).  Utilizing flexible material increases flexibility of the template when in use.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Meyer et al. and Nyberg, with the teachings of Veloce, for the purpose of increasing flexibility of the template when in use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
01 November 2021   

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861